                                                                                                          L_ _ _ ;_ 20;;1
AO 245B (CASDRev. 02/18) Judgment in a Criminal Case for Revocations
                                                                                                                                -~•a~·~




                                      UNITED STATES DISTRICT Co                                       T        F   ~l ~""'"
                                                                                                                   fj    t:
                                                                                                                      ~-·~·-
                                            SOUTHERN DISTRICT OF CALIFORNIA
                                                                                                                FEB 0 6
              UNITED STATES OF AMERICA                               JUDGMENT IN AC                   MI L CASE                '_J
                                                                      (For Revocation of Probati      ~ SQp~eXt~~ij'.T:CouRT
                                 v.                                   (For Offenses Committed         ~rU.Aff#WcR{§iliB~,9>11)>~)_1FORN. IA
                                                                                                   -------~.!~£!£LY
             GABRIEL JIMINEZ-OLIVERA (1)
                                                                        Case Number:        3:18-CR-03428-WQH

                                                                     Benjamin B. Kington
                                                                     Defendant's Attorney
REGISTRATION NO.                 71353-298
o-
THE DEFENDANT:
IZI   admitted guilt to violation of allegation(s) No.      1

D     was found guilty in violation ofallegation(s) No.
                                                          ~~~~~~~~~~~~~
                                                                                                       after denial of guilty.

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                  Nature of Violation
            I                      nv I, Committed a federal, state, or local offense




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                     February 4. 2019

                                                                     Da~
                                                                     HON. WILLIAM Q. HA S
                                                                     UNITED STATES DISTRICT JUDGE




                                                                                                              3:18-CR-03428-WQH
AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

DEFENDANT:                GABRIEL JIMINEZ-OLIVERA (1)                                              Judgment - Page 2 of2
CASE NUMBER:              3:18-CR-03428-WQH

                                                   IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
   6 months to run consecutively to 18CR5286-WQH .




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:
       D    at                              A.M.              on
       D    as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
       D    on or before
       D    as notified by the United States Marshal.
       D    as notified by the Probation or Pretrial Services Office.

                                                       RETURN
I have executed this judgment as follows:

      Defendant delivered on                                            to

at   ~~~~~~~~~~~~
                                         , with a certified copy of this judgment.


                                                                UNITED STATES MARSHAL



                                    By                     DEPUTY UNITED STATES MARSHAL



                                                                                                3: 18-CR-03428-WQH
